Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al (2002/0052600) in view of the teaching of Stephan (2013/0190699).
	Davison et al disclose a device comprising a flow channel member (902 – Figure 29) comprising a flow channel (916,918).   Davison et al fails to expressly disclose the specifics regarding the roughness profile, and does not mention characteristics like reduced valley depth and reduced peak height.  The flow channel member is made from a ceramic of silicon nitride (para. [0224]), which is the same material disclosed (and claimed) by applicant.  The examiner maintains that the specific surface characteristics would be within the purview of the skilled artisan, and that one of ordinary skill in the art would obviously be capable of creating a desired surface profile to optimize flow characteristics.  It is noted that applicant’s specification fails to disclose any specific criticality or unexpected result associated with the claimed surface characteristics.  Rather, the specification simply discloses the optimization of these values, with no specific steps or structure beyond the scope of the ordinary artisan.

	Regarding claim 2-6, the examiner again asserts that the specific parameter values are a matter of optimization and would be within the purview of the skilled artisan, particularly given the Stephan teaching of providing a desired roughness profile for a flow channel in a medical device.  Regarding claim 7, Davison et al specifically teach of forming the flow channel from silicon nitride as addressed previously.
	Regarding claim 8, Davison et al disclose an electrosurgical knife head (902) comprising a screen electrode in the flow channel member.  The examiner maintains 
	Claims 9-20 all recite specific parameter values for the roughness profile of the flow channel, which parameter values are obviously within a range that would be contemplated by an ordinary artisan, particularly given the teaching of Stephan, as previously asserted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frazier et al (2012/0179157) discloses another device having a silicon nitride housing having a flow channel for an electrosurgical device.  Wake et al (2016/0008063) addresses the roughness of surfaces providing on an electrosurgical device having a flow channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 5, 2022